 


110 HRES 42 EH: Recognizing Ann Richards’ extraordinary contributions to Texas and American public life.
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 42 
In the House of Representatives, U. S.,

February 27, 2007
 
RESOLUTION 
Recognizing Ann Richards’ extraordinary contributions to Texas and American public life. 
 
 
Whereas Dorothy Ann Willis Richards, the First Lady of Texas politics, an American icon and patriot, who touched the lives of Texans and Americans across the Nation, passed away September 13, 2006, after a valiant fight with esophageal cancer; 
Whereas her political philosophy was one of government openness and she was a forceful champion for economic and social justice for all Americans, opening Texas government to all Texans, including African Americans, Hispanics, women, and the disadvantaged; 
Whereas, before her service ended, of her nearly 3,000 appointments, 46 percent were female, 15 percent were black, 20 percent were Hispanic and 2 percent were Asian American; 
Whereas her service to Texas and the Nation included teaching Texas schoolchildren, serving as County Commissioner in Travis County, serving 2 terms as Texas State Treasurer, and finally serving as the Governor of Texas; 
Whereas Richards raised 4 incredible children, and 8 almost perfect grandchildren and touched the lives of countless friends throughout her life; 
Whereas Governor Richards revitalized the Texas economy, yielding 2 percent growth when the United States economy was shrinking; she streamlined Texas’s government and regulatory institutions for business and the public; she revitalized and positioned Texas’s corporate infrastructure for the explosive economic growth it experienced later in the decade, and she saved Texas taxpayers more than $6 billion; 
Whereas Richards reformed the Texas prison system by establishing a substance abuse program for inmates, reducing the number of violent offenders released, and increasing prison space to deal with a growing prison population; 
Whereas Richards instituted the Texas lottery to supplement school finances and she sought to decentralize control over education policy to districts and individual campuses, instituting site-based management; 
Whereas Richards inspired an entire generation of young women, admonishing them with the words well-behaved women rarely make history; 
Whereas, in 1989, with co-author Peter Knobler, she wrote her autobiography Straight from the Heart, inspiring Texans with her personal story and folksy humor; 
Whereas, in 2004, she authored I’m Not Slowing Down, Winning My Battle with Osteoporosis and became an international spokesperson for women battling the disease; 
Whereas, after her diagnosis with esophageal cancer, Richards inspired all of us with her determination to win against all the odds, and her fearless battle until the very last day in her beloved Austin, Texas; 
Whereas her sense of humor, delivery, and understanding of Texas’s old boy politics was legendary, charming, and disarming; and 
Whereas Governor Dorothy Ann Willis Richards was an American original, an irreplaceable public servant, a patriot who loved the Nation and its expansive land, ideas, and the Constitution: Now, therefore, be it 
 
That the House of Representatives recognizes and commends Ann Richards’ extraordinary contributions to Texas and American public life. 
 
Lorraine C. Miller,Clerk.
